EXHIBIT 1 JOINT FILING AGREEMENT In accordance with the requirements of Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, and subject to the limitations set forth therein, the parties set forth below agree to jointly file the Amendment No. 1 to Schedule 13G to which this joint filing agreement is attached, and have duly executed this joint filing agreement as of the date set forth below. Date: April 2, 2014 ORINGTON HOLDINGS LIMITED By: /s/ Maurice Albert Perera Name: Maurice Albert Perera Title: Alternate Director FINSBURY HOLDINGS LIMITED By: /s/ William Cid de La Paz Name: William Cid de La Paz Title: Director of Finsbury Corporate ServicesLtd, director of Finsbury Holdings Ltd
